 

Exhibit 10.2

 

FINANCIAL WARRANTY AGREEMENT

 

between

 

BANK OF AMERICA, N.A.

 

and

 

MAIN PLACE FUNDING, LLC

 

Dated as of October 31, 2003

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   18      Section 1.1.   

General Definitions

   18      Section 1.2.   

Generic Terms

   20

ARTICLE II AMOUNT AND TERMS OF THE BANA FINANCIAL WARRANTY

   20      Section 2.1.   

The BANA Financial Warranty

   20      Section 2.2.   

Procedure for Issuance

   20      Section 2.3.   

Conditions Precedent to Effectiveness

   20      Section 2.4.   

MPF Warranty Fee

   21      Section 2.5.   

MPF Drawdown Amount

   21

ARTICLE III INDEMNIFICATION

   21      Section 3.1.   

Survival

   21      Section 3.2.   

Indemnification

   21      Section 3.3.   

Indemnification Procedure

   22

ARTICLE IV FURTHER AGREEMENTS

   23      Section 4.1.   

Obligations Absolute

   23      Section 4.2.   

Participations and Assignments

   24      Section 4.3.   

MPF Obligations

   24      Section 4.4.   

Limitation of Liability of BANA

   24      Section 4.5.   

Costs and Expenses

   24

ARTICLE V CONFIDENTIALITY

   24      Section 5.1.   

Confidentiality Obligations of BANA

   24

ARTICLE VI TERMINATION

   24      Section 6.1.   

Termination

   24

ARTICLE VII MISCELLANEOUS

   25      Section 7.1.   

Amendments and Waivers

   25      Section 7.2.   

Notices

   25      Section 7.3.   

No Waiver, Remedies and Severability

   26      Section 7.4.   

Payments

   26      Section 7.5.   

Governing Law

   26      Section 7.6.   

Counterparts

   26      Section 7.7.   

Paragraph Headings

   26      Section 7.8.   

Time of the Essence

   26      Section 7.9.   

No Third-Party Rights

   26

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Section 7.10.   

Further Assurances

   26

 

Exhibit A

  

Oppenheimer Financial Warranty Agreement

Exhibit B

  

Form of BANA Financial Warranty

 

17



--------------------------------------------------------------------------------

FINANCIAL WARRANTY AGREEMENT

 

FINANCIAL WARRANTY AGREEMENT, dated as of October 31, 2003 (this ”Agreement”),
between BANK OF AMERICA, N.A., a national banking association formed under the
federal laws of the United States (“BANA”), and MAIN PLACE FUNDING, LLC, a
limited liability company organized under the laws of the State of Delaware
(“MPF”).

 

W I T N E S S E T H:

 

WHEREAS, Oppenheimer Principal Protected Trust II (the “Trust”), on behalf of
its series, Oppenheimer Principal Protected Main Street Fund II (the “Fund”),
OppenheimerFunds, Inc., and MPF have entered into a Financial Warranty
Agreement, dated as of October 31, 2003 (the “Oppenheimer Financial Warranty
Agreement”), a copy of which is attached hereto as Exhibit A;

 

WHEREAS, the Trust on behalf of the Fund has requested MPF, and MPF has agreed,
to issue a financial warranty (such financial warranty being the “Oppenheimer
Financial Warranty”) in the amount of up to $500 million under the terms of the
Oppenheimer Financial Warranty Agreement;

 

WHEREAS, MPF desires to hedge its risk under the Oppenheimer Financial Warranty
Agreement and in that regard has requested BANA, and BANA has agreed, to issue a
financial warranty to MPF in substantially the form of Exhibit B (such financial
warranty being the “BANA Financial Warranty”), the amount of which shall be
equal to the amount of the Oppenheimer Financial Warranty; and

 

WHEREAS, the parties hereto, among other things, desire to specify the
conditions precedent to the issuance by BANA of the BANA Financial Warranty and
the drawdown of the MPF Drawdown Amount (as defined herein), the payment of the
MPF Warranty Fee (as defined herein) in respect of the BANA Financial Warranty,
and to provide for certain other matters related thereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1. General Definitions. The terms defined in this Article I shall have
the meanings provided herein for all purposes of this Agreement, in both
singular and plural form, as appropriate.

 

“Act of Insolvency” means, with respect to any party, (i) the commencement by
such party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law, or such party seeking
the appointment of a receiver, trustee, custodian or similar official for such
party or any substantial part of its property; (ii) the appointment of a
receiver, conservator, or manager for such party by any government agency or
authority having the jurisdiction to do so; (iii) the commencement of any such
case or proceeding against such party, which (a) is consented to or not timely
contested by such party, (b) results in the entry of an order for relief, such
an appointment, the issuance of such a protective decree or the entry of an
order having a similar effect, or (c) is not dismissed within 72 hours; (iv) the
making or offering by such party of a composition with its creditors or a
general assignment for the benefit of creditors; (v) the admission by such party
of such party’s inability to pay its debts or discharge its obligations as they
become due or mature; or (vi) any governmental authority or agency or any
person, agency or entity acting under governmental authority shall have taken
any action to

 

18



--------------------------------------------------------------------------------

condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such party.

 

“Adverse Effect” means, with respect to any party, a material adverse effect
upon the ability of any party to perform its obligations under this Agreement or
any other Transaction Document to which it is a party. An adverse effect on the
binding nature, validity or enforceability of this Agreement or any other
Transaction Documents shall constitute an Adverse Effect. The determination of
whether a particular set of circumstances would reasonably be expected to have
an Adverse Effect includes a determination of both the likelihood of the
occurrence of such set of circumstances and the likelihood that such set of
circumstances, if it were to occur, would result in an Adverse Effect.

 

“Affiliate” means any Person directly or indirectly controlling or controlled by
or under common control with such Person or any Subsidiary; provided, that for
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as used with respect
to any Person, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agreement” has the meaning provided in the preamble.

 

“BANA” has the meaning provided in the preamble.

 

“BANA Financial Warranty” has the meaning provided in the recitals.

 

“BANA Financial Warranty Amount Limit” has the meaning provided in Section 2.1.

 

“BANA Parties” has the meaning provided in Section 3.2(a).

 

“Business Day” means any day other than a day on which banks located in the City
of New York, New York are required or authorized by law to close or on which the
New York Stock Exchange and Nasdaq National Market are closed for business.

 

“Early Close Exchange Business Day” means any Exchange Business Day on which the
New York Stock Exchange closes early due to extraordinary circumstances.

 

“Exchange Business Day” means any day other than a day on which the New York
Stock Exchange and Nasdaq National Market are closed for business.

 

“Fee Payment Date” has the meaning provided in Section 2.4.

 

“Fund” has the meaning provided in the preamble.

 

“Fund Confidential Information” has the meaning ascribed thereto in the
Oppenheimer Financial Warranty Agreement. Any defined terms used in the
definition of Fund Confidential Information in the Oppenheimer Financial
Warranty Agreement shall also have the meaning ascribed thereto in such
Agreement.

 

“Government Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions or pertaining to government,
including any self-regulatory organization.

 

“Indemnified Party” has the meaning provided in Section 3.3(a).

 

“Indemnifying Party” has the meaning provided in Section 3.3(a).

 

“Issued BANA Financial Warranty Amount” has the meaning provided in Section 2.1.

 

“Issuance Date” has the meaning provided in Section 2.2.

 

“Losses” has the meaning provided in Section 3.2(a).

 

“Maturity Date” means the date that is seven years after the Issuance Date, but
if that date is not an Exchange Business Day, or is an Early Close Exchange
Business Day, the Maturity Date shall be the first Exchange Business Day
thereafter that is not an Early Close Exchange Business Day.

 

“Oppenheimer Financial Warranty” has the meaning provided in the recitals.

 

19



--------------------------------------------------------------------------------

“Oppenheimer Financial Warranty Agreement” has the meaning provided in the
recitals.

 

“MPF Drawdown Amount” has the meaning provided in Section 2.5.

 

“MPF Parties” has the meaning provided in Section 3.2(b).

 

“Notice” has the meaning provided in Section 3.3(a).

 

“Person” means a natural person, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, limited liability company,
joint venture, Government Authority or other entity of whatever nature.

 

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing document of such Person, and any law, treaty, rule,
or regulation or determination of an arbitrator or a court or other Government
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Subsidiary” means with respect to any Person, any corporation, association or
other business entity of which securities representing 50% or more of the
combined voting power of the total capital stock (or in the case of an
association or other business entity which is not a corporation, 50% or more of
the equity interest) is at the time owned or controlled, directly or indirectly,
by that Person or one or more Subsidiaries of that Person or a combination
thereof.

 

“Term” means the period commencing on the Issuance Date and ending on the
Maturity Date.

 

“Termination Date” has the meaning provided in Section 6.1(a).

 

“Transaction Documents” means this Agreement, the BANA Financial Warranty, the
Oppenheimer Financial Warranty Agreement and the Oppenheimer Financial Warranty.

 

“MPF Warranty Fee” has the meaning provided in Section 2.4.

 

Section 1.2. Generic Terms. All words used herein shall be construed to be of
such gender or number as the circumstances require. The words “herein,”
“hereby,” “hereof” and “hereto,” and words of similar import, refer to this
Agreement in its entirety and not to any particular paragraph, clause or other
subdivision, unless otherwise specified, and Section and Exhibit references are
to this Agreement unless otherwise specified.

 

ARTICLE II

AMOUNT AND TERMS OF THE BANA FINANCIAL WARRANTY

 

Section 2.1. The BANA Financial Warranty. BANA agrees to issue the BANA
Financial Warranty, subject to the conditions set forth herein, on the Issuance
Date, in an amount equal to the amount of the Oppenheimer Financial Warranty
(the “Issued BANA Financial Warranty Amount”), which shall not exceed $500
million (the “BANA Financial Warranty Amount Limit”) if MPF is required to issue
the Oppenheimer Financial Warranty under the terms of the Oppenheimer Financial
Warranty Agreement.

 

Section 2.2. Procedure for Issuance. MPF shall notify BANA of the projected
amount of the Oppenheimer Financial Warranty promptly after receipt of the
notice specifying such amount under Section 2.2 of the Oppenheimer Financial
Warranty Agreement. MPF shall further notify BANA of the issuance by MPF of the
Oppenheimer Financial Warranty and the amount thereof, and upon receipt of such
notice (the “Issuance Date”), BANA will issue the BANA Financial Warranty to MPF
in an amount equal to the Issued BANA Financial Warranty Amount. BANA shall not
incur any obligation or liability hereunder prior to the issuance of the BANA
Financial Warranty.

 

Section 2.3. Conditions Precedent to Effectiveness.

 

(a) Article III shall be effective immediately upon the execution of this
Agreement. Subject to Section 2.3(b), the effectiveness of all other provisions
of this Agreement (other than Article III) is subject to the effectiveness of
the Oppenheimer Financial Warranty Agreement.

 

20



--------------------------------------------------------------------------------

(b) The obligation of BANA to issue the BANA Financial Warranty is subject to
the satisfaction of the following conditions on the Issuance Date:

 

(i) The Oppenheimer Financial Warranty shall have been issued by MPF.

 

(ii) No statute, rule, regulation or order shall have been enacted, entered or
deemed applicable by any Government Authority which would make the transactions
contemplated by any of the Transaction Documents illegal or otherwise prevent
the consummation thereof.

 

(iii) No suit, action or other proceeding, investigation or injunction or final
judgment relating thereto, shall be pending or threatened before any court or
governmental agency in which it is sought to restrain or prohibit or to obtain
damages or other relief in connection with any of the Transaction Documents.

 

(iv) On the Issuance Date, the Issued BANA Financial Warranty Amount shall not
exceed the BANA Financial Warranty Amount Limit. If after the effectiveness of
this Agreement and prior to the Issuance Date, MPF expects the Issued BANA
Financial Warranty Amount to exceed the BANA Financial Warranty Amount Limit,
MPF shall consult with BANA. If BANA agrees to increase the BANA Financial
Warranty Amount Limit in its sole discretion, this Agreement will be amended
accordingly.

 

(v) This Agreement shall not have been terminated in accordance with Article VI.

 

Section 2.4. MPF Warranty Fee. In consideration of the issuance by BANA of the
BANA Financial Warranty, MPF shall pay to BANA a fee in an amount equal to (a)
0.355% per annum of the average daily net assets of the Fund during each
calendar month during the Term prior to the occurrence of a Permanent Defeasance
Event (as defined in the Oppenheimer Financial Warranty Agreement) and (b)
following the occurrence of a Permanent Defeasance Event (as defined in the
Oppenheimer Financial Warranty Agreement), 0.20% per annum of the average daily
net assets of the Fund during each calendar month during the Term (collectively,
the “MPF Warranty Fee”), payable monthly in arrears on the tenth Business Day of
the following calendar month (each a “Fee Payment Date”). The MPF Warranty Fee
payable on each Fee Payment Date will be calculated based on a 360 day year for
the actual number of days elapsed. The obligation to pay the MPF Warranty Fee
that has accrued hereunder shall survive termination of this Agreement to the
extent not paid in full prior to such termination.

 

Section 2.5. MPF Drawdown Amount. Unless this Agreement shall have been
terminated in accordance with Article VI prior to such time, if the Fund becomes
entitled to draw upon the Oppenheimer Financial Warranty, then for ten Business
Days commencing on the second Business Day thereafter, MPF shall be entitled to
draw upon the BANA Financial Warranty in an amount equal to the amount drawn by
the Fund under the Oppenheimer Financial Warranty, if any (the “MPF Drawdown
Amount”).

 

ARTICLE III

INDEMNIFICATION

 

Section 3.1. Survival. All covenants and other agreements contained herein shall
survive the execution and delivery of this Agreement and the BANA Financial
Warranty. Articles I, III and V shall survive the Termination Date.

 

Section 3.2. Indemnification.

 

(a) MPF agrees to indemnify and hold harmless BANA, its Affiliates, and their
respective employees, officers, directors and agents (collectively, the “BANA
Parties”) from and against any and all

 

21



--------------------------------------------------------------------------------

losses, claims, damages, liabilities, judgments, costs (including reasonable
attorneys’ fees), expenses (including expenses of investigation and enforcement)
and disbursements (collectively, “Losses”) incurred or suffered by any of them
in connection with or arising out of (i) the failure of MPF to fulfill any
agreement or covenant contained in this Agreement or any of the other
Transaction Documents to which it is a party, (ii) the enforcement or
preservation of any of BANA’s rights under this Agreement and the other
Transaction Documents, and (iii) the improper issuance of the BANA Financial
Warranty or improper payment of the MPF Drawdown Amount, including by reason of
mistake, fraud or error in the issuance of, or calculation of, the amount
payable under the Oppenheimer Financial Warranty or the BANA Financial Warranty;
provided, however, that MPF shall not be liable for any Losses resulting
directly or indirectly from any action or omission on the part of any of the
BANA Parties which constitutes gross negligence, recklessness, bad faith or
willful misconduct by such BANA Party. MPF agrees to promptly reimburse any of
the BANA Parties for all Losses in respect of which indemnification may be
sought by such BANA Party hereunder as they are incurred or suffered by such
BANA Party.

 

(b) BANA agrees to indemnify and hold harmless MPF, its Affiliates, and its
respective employees, officers, directors, trustees and agents (collectively,
the “MPF Parties”) from and against any and all Losses incurred or suffered by
any of them in connection with or arising out of BANA’s failure to pay any
amounts, if any, required to be paid by it under the BANA Financial Warranty in
accordance with the terms of this Agreement; provided, that BANA shall not be
liable for any Losses resulting, directly or indirectly, from any action or
omission on the part of any of the MPF Parties which constitutes gross
negligence, recklessness, bad faith or willful misconduct by such MPF Party.
BANA agrees to promptly reimburse any of the MPF Parties for all Losses in
respect of which indemnification may be sought by such MPF Party hereunder as
they are incurred or suffered by such MPF Party.

 

Section 3.3. Indemnification Procedure

 

(a) The party or parties being indemnified are referred to herein as the
“Indemnified Party” and the indemnifying party is referred to herein as the
“Indemnifying Party.” In the event that any party shall incur or suffer any
Losses in respect of which indemnification may be sought by such party
hereunder, the Indemnified Party shall assert a claim for indemnification by
written notice (“Notice”) to the Indemnifying Party stating the nature and basis
of such claim. In the case of Losses arising by reason of any third party claim,
the Notice shall be given within thirty (30) days of the filing or other written
assertion of any such claim against the Indemnified Party, but the failure of
the Indemnified Party to give the Notice within such time period shall not
relieve the Indemnifying Party of any liability that the Indemnifying Party may
have to the Indemnified Party, except to the extent that the Indemnifying Party
demonstrates that the defense of such action has been prejudiced by the
Indemnified Party’s failure to give such notice.

 

(b) In the case of third party claims for which indemnification is sought, the
Indemnifying Party shall have the option (i) to conduct any proceedings or
negotiations in connection therewith, (ii) to take all other steps to settle or
defend any such claim (provided; that the Indemnifying Party shall not settle
any such claim without the consent of the Indemnified Party (which consent shall
not be unreasonably withheld or delayed)), and (iii) to employ counsel to
contest any such claim or liability in the name of the Indemnified Party or
otherwise. In any event, the Indemnified Party shall be entitled to participate
at its own expense and by its own counsel in any proceedings relating to any
third party claim. The Indemnifying Party shall, within twenty (20) days of
receipt of the Notice, notify the Indemnified Party of its intention to assume
the defense of such claim. If (i) the Indemnifying Party shall decline to assume
the defense of any such claim, (ii) the Indemnifying Party shall fail to notify
the Indemnified Party within twenty (20) days after receipt of the Notice of the
Indemnifying Party’s election to defend such claim or (iii) the Indemnified
Party shall have reasonably concluded that there may be defenses available to it
which are different from or in addition to those available to the Indemnifying
Party or a conflict exists

 

22



--------------------------------------------------------------------------------

between the Indemnifying Party and the Indemnified Party (in which case the
Indemnifying Party shall not have the right to direct the defense of such action
on behalf of the Indemnified Party), the Indemnified Party shall defend against
such claim and the Indemnified Party may settle such claim without the consent
of the Indemnifying Party, and the Indemnifying Party may not challenge the
reasonableness of any such settlement. The expenses of all proceedings, contests
or lawsuits in respect of such claims shall be borne and paid by the
Indemnifying Party (up to a limit of one counsel in the case of attorneys’ fees)
and the Indemnifying Party shall pay the Indemnified Party, in immediately
available funds, as such Losses are incurred upon receipt of supporting
documentation thereof. Regardless of which party shall assume the defense of the
claim, the parties agree to cooperate fully with one another in connection
therewith. In the event that any Losses incurred by the Indemnified Party do not
involve payment by the Indemnified Party of a third party claim, then, the
Indemnifying Party shall pay, within ten (10) days after agreement on the amount
of Losses or the occurrence of a final non-appealable determination of such
amount payable, to the Indemnified Party, in immediately available funds, the
amount of such Losses. Anything in this Section 3.3 to the contrary
notwithstanding, the Indemnifying Party shall not, without the Indemnified
Party’s prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof which imposes any future obligation on
the Indemnified Party or which does not include, as an unconditional term
thereof, the giving by the claimant or plaintiff to the Indemnified Party, a
release from all liability in respect of such claim.

 

(c) The remedies provided for in this Article III shall not be exclusive of any
other rights or remedies available to one party against the other, either at law
or in equity.

 

ARTICLE IV

FURTHER AGREEMENTS

 

Section 4.1. Obligations Absolute. The obligations of MPF pursuant to this
Agreement are absolute and unconditional and will be paid or performed strictly
in accordance with the respective terms hereof, irrespective of:

 

(a) (i) Any lack of validity or enforceability of any of the Transaction
Documents (other than the BANA Financial Warranty), unless such lack of validity
or enforceability is finally determined by a final non-appealable judgment of a
court of competent jurisdiction, or (ii) any amendment or other modification of,
or waiver with respect to, or consent to departure from, any of the Transaction
Documents (other than amendments to this Agreement in accordance with Section
7.1);

 

(b) Any amendment or waiver of, or consent to departure from any Transaction
Document;

 

(c) The existence of any claim, set-off, defense or other right either may have
at any time against the other, any beneficiary or any transferee of the BANA
Financial Warranty (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), BANA or any other Person or entity whether
in connection with this Agreement, any of the Transaction Documents or any
unrelated transactions;

 

(d) Any statement or any other document presented in connection herewith proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

 

(e) The inaccuracy or alleged inaccuracy upon which any drawing under the BANA
Financial Warranty is based;

 

23



--------------------------------------------------------------------------------

(f) Payment by BANA under the BANA Financial Warranty which does not comply with
the terms hereof; provided, that such payment shall not have constituted willful
misconduct on the part of BANA;

 

(g) Any default or alleged default of BANA under this Agreement, other than a
default with respect to payment of the MPF Drawdown Amount; or

 

(h) Any other circumstance or happening whatsoever; provided, that the same
shall not have constituted willful misconduct of BANA and to the extent that
such circumstance or happening does not result in a default by BANA with respect
to the payment of the MPF Drawdown Amount.

 

Section 4.2. Participations and Assignments. Subject to the prior written
consent of MPF (which consent shall not be unreasonably withheld or delayed),
BANA may assign its obligations under this Agreement to an Affiliate. BANA shall
have the right to give participations in its rights under this Agreement and to
enter into hedging contracts with respect to the BANA Financial Warranty;
provided, that BANA agrees that any such disposition will not alter or affect in
any way whatsoever BANA’s direct obligations hereunder and under the BANA
Financial Warranty.

 

Section 4.3. MPF Obligations. MPF agrees that none of its obligations to the
Fund under the Oppenheimer Financial Warranty Agreement are in any way dependent
upon BANA’s performance of its obligations under this Agreement.

 

Section 4.4. Limitation of Liability of BANA. MPF agrees that neither BANA, its
Affiliates, nor any of their respective officers, trustees/directors or
employees shall be liable or responsible for (a) the use which may be made of
the BANA Financial Warranty by any Person or for any acts or omissions of
another Person in connection therewith or (b) the validity, sufficiency,
accuracy or genuineness of any documents delivered to BANA, or of any
endorsement(s) thereon, even if such documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged. In furtherance and
not in limitation of the foregoing, BANA may accept documents that appear on
their face to be in order, without responsibility for further investigation.

 

Section 4.5. Costs and Expenses. Except as otherwise specified in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
costs and expenses.

 

ARTICLE V

CONFIDENTIALITY

 

Section 5.1. Confidentiality Obligations of BANA. BANA hereby represents,
warrants and agrees to keep Fund Confidential Information confidential in
accordance with the terms of Sections 9.1 and 9.2 of the Oppenheimer Financial
Warranty Agreement.

 

ARTICLE VI

TERMINATION

 

Section 6.1. Termination

 

(a) Unless this Agreement and the BANA Financial Warranty are sooner terminated
pursuant to Section 6.1(b) hereof, this Agreement and the BANA Financial
Warranty shall terminate (i) on the Maturity Date if no amounts are payable
under the BANA Financial Warranty, or (ii) thereafter, upon payment by BANA of
all amounts due by BANA under the BANA Financial Warranty to MPF (any such

 

24



--------------------------------------------------------------------------------

date of termination pursuant to this Article VI is referred to in this Agreement
as the “Termination Date”).

 

(b) This Agreement may be terminated by MPF by written notice to BANA at any
time upon the occurrence of an Act of Insolvency with respect to BANA.

 

(c) Notwithstanding any of the foregoing, this Agreement shall automatically
terminate, and if such termination occurs after the Issuance Date, the BANA
Financial Warranty shall automatically terminate, if the Oppenheimer Financial
Warranty Agreement (and, if applicable, the Oppenheimer Financial Warranty) is
terminated and on the Issuance Date if the BANA Financial Warranty is not issued
by March 15, 2004 because the conditions in Section 2.3(b) have not been
satisfied.

 

(d) From and after the effective date of any such termination, MPF shall have no
obligation to pay the MPF Warranty Fee (except as to amounts thereof accrued on
a daily interpolated basis prior to such termination), and BANA shall have no
liability under the BANA Financial Warranty.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1. Amendments and Waivers. No amendment or waiver of any provision of
this Agreement nor consent to any departure therefrom, shall in any event be
effective unless in writing and signed by the parties hereto; provided, that any
waiver so granted shall extend only to the specific event or occurrence so
waived and not to any other similar event or occurrence which occurs subsequent
to the date of such waiver.

 

Section 7.2. Notices. Except to the extent otherwise expressly provided herein,
all notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (and if, sent by mail, certified or registered,
return receipt requested) or confirmed facsimile transmission and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three Business Days after being deposited in the
mail, postage prepaid, or, in the case of facsimile transmission, when sent
addressed as follows:

 

If to MPF:

Main Place Funding, LLC

c/o Banc of America Securities LLC

9 West 57th Street

New York, NY 10019

Attention: Kevin Beauregard, Managing Director

Telephone: (212) 583-8205

Facsimile: (212) 847-6570

 

If to BANA:

c/o Banc of America Securities LLC

9 West 57th Street

New York, NY 10019

Attention: Kevin Beauregard, Managing Director

Telephone: (212) 583-8205

Facsimile: (212) 847-6570

 

or such other address and/or addresses (and with copies to such persons) as
shall be specified in writing by any such party to the others.

 

25



--------------------------------------------------------------------------------

Section 7.3. No Waiver, Remedies and Severability. No failure on the part of any
party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. The parties further agree that the holding by any
court of competent jurisdiction that any remedy pursued by any party hereunder
is unavailable or unenforceable shall not affect in any way the ability of such
party to pursue any other remedy available to it. In the event any provision of
this Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such holding shall not invalidate or
render unenforceable any other provision hereof.

 

Section 7.4. Payments. All payments to BANA hereunder shall be made in lawful
currency of the United States in immediately available funds and shall be made
prior to 2:00 p.m. (New York City time) on the date such payment is due by wire
transfer to the account designated by BANA by notice to MPF. Any payments to MPF
under the BANA Financial Warranty shall be made in accordance with the terms
thereof in lawful currency of the United States in immediately available funds
by wire transfer to the account designated by MPF by notice to BANA.

 

Whenever any payment under this Agreement shall be stated to be due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such cases be included in
computing interest or fees, if any, in connection with such payment.

 

Section 7.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (including Section 5-1401 of
the New York General Obligations Law but excluding all other choice of law and
conflicts of law rules).

 

Section 7.6. Counterparts. This Agreement may be executed in counterparts of the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.

 

Section 7.7. Paragraph Headings. The headings of paragraphs contained in this
Agreement are provided for convenience only. They form no part of this Agreement
and shall not affect its construction or interpretation.

 

Section 7.8. Time of the Essence. Time is of the essence under this Agreement.

 

Section 7.9. No Third-Party Rights. Nothing in this Agreement, express or
implied, shall or is intended to confer any rights upon any Person other than
the parties hereto or their respective successors or assigns. Without limiting
the generality of the foregoing, nothing herein is intended to confer any
benefits on the Fund, which shall have no rights against BANA hereunder.

 

Section 7.10. Further Assurances. The parties hereto shall, upon the request of
BANA or MPF, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, within a reasonable period following such
request, such amendments or supplements hereto and such further instruments and
take such further action as may be reasonably necessary to effectuate the
intention, performance and provisions of the Transaction Documents.

 

Section 7.11. .Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter and
supercedes all prior discussions and agreements among the parties with respect
to the subject matter hereof.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, all as of
the day and year first above mentioned.

 

MAIN PLACE FUNDING, LLC

By:  

/s/ Mark O’Donnell

 

--------------------------------------------------------------------------------

   

Name: Mark O’Donnell

Title: Senior Vice President

 

BANK OF AMERICA, N.A.

By:  

/s/ Sonia K. Han

 

--------------------------------------------------------------------------------

   

Name: Sonia Han

Title: Authorized Signatory

 

27



--------------------------------------------------------------------------------

 

EXHIBIT A TO FINANCIAL WARRANTY AGREEMENT

OPPENHEIMER FINANCIAL WARRANTY AGREEMENT

 

28



--------------------------------------------------------------------------------

 

EXHIBIT B TO FINANCIAL WARRANTY AGREEMENT

FINANCIAL WARRANTY

No.                         

[Date of issuance of BANA Financial Warranty]

 

Main Place Funding, LLC

c/o Banc of America Securities LLC

9 West 57th Street

New York, NY 10019

Attention: Kevin Beauregard, Managing Director

Telephone: (212) 583-8205

Facsimile: (212) 847-6570

 

Dear Sirs:

 

We hereby establish, in your favor, our Financial Warranty No.          (the
“BANA Financial Warranty”) in the amount of $                     (as more fully
described below), effective immediately and expiring at the close of banking
business at our New York City office on the tenth Business Day after the
Maturity Date. All terms used herein but not defined herein have the meanings
given to such terms in the Financial Warranty Agreement (the “BANA Financial
Warranty Agreement”) dated October 31, 2003 between Main Place Funding, LLC and
Bank of America, N.A.

 

If at any time on or prior to the Maturity Date Banc of America Securities LLC
(the “Calculation Agent”) provides BANA with a written certificate certifying
that the BANA Financial Warranty has been terminated pursuant to Section 6.1 of
the BANA Financial Warranty Agreement (a “Termination Certificate”), the BANA
Financial Warranty amount shall automatically reduce to zero and the BANA
Financial Warranty shall terminate on such date and the MPF Drawdown Amount
shall be deemed to be zero.

 

Unless BANA has received a Termination Certificate, funds under this BANA
Financial Warranty are available to you against on sight draft drawn on our New
York office, referring thereon to the number of this BANA Financial Warranty,
accompanied by your written certificate signed by you with an authenticated
signature and certifying as to (a), (b) and (c) below, and a written certificate
from the Calculation Agent certifying the determination of the MPF Drawdown
Amount and its accuracy. Your written certificate shall state that:

 

(a) The Maturity Date under the BANA Financial Warranty Agreement has occurred.

 

(b) The amount of your draft is equal to the amount drawn under the MPF
Financial Warranty.

 

(c) You have complied with all applicable covenants set forth in the BANA
Financial Warranty Agreement.

 

Presentation of such draft and certificate shall be made by facsimile at (212)
230 8687 at our office located at New York, New York, Attention: Kevin
Beauregard, or at any other office which may be designated by us by written
notice delivered to you.

 

Upon the earliest of (i) the termination of this BANA Financial Warranty in
accordance with the BANA Financial Warranty Agreement; (ii) our honoring your
draft presented hereunder, (iii) the surrender to us by you of this BANA
Financial Warranty for cancellation, and (iv) the expiration date stated in the
initial paragraph hereof, this BANA Financial Warranty shall automatically
terminate. A termination of this BANA Financial Warranty in accordance with the
BANA Financial Warranty Agreement will be notified to you in writing upon which
you will immediately surrender this BANA Financial Warranty to us for
cancellation; provided, that the failure to so notify or surrender shall not
affect the validity of such termination.

 

29



--------------------------------------------------------------------------------

This BANA Financial Warranty is subject to the International Standby Practices,
International Chamber of Commerce Publication No. 590 (the “ISP”), which is
incorporated into the text of this BANA Financial Warranty by this reference.
Communications with respect to this BANA Financial Warranty shall be addressed
to us at 9 West 57th Street, New York, New York 10019, Attention: Kevin
Beauregard specifically referring to the number of this BANA Financial Warranty.

 

This BANA Financial Warranty is not transferable.

 

As to matters not governed by the ISP, this BANA Financial Warranty shall be
governed by, and construed in accordance with, the laws of the State of New
York, including the Uniform Commercial Code as in effect in the State of New
York (without regard to choice of law principles).

 

This BANA Financial Warranty sets forth in full our undertaking, and such
undertaking shall not in any way be modified, amended, amplified or limited by
reference to any document, instrument or agreement referred to herein, except
only the certificates and draft referred to herein; and any such reference shall
not be deemed to incorporate herein by reference any document, instrument or
agreement except for such certificates and draft.

 

Subject to the fifth preceding paragraph herein, we hereby agree to forthwith
honor your draft drawn under and in compliance with the terms of this BANA
Financial Warranty if presented to us on or before the tenth Business Day after
the Maturity Date, accompanied by the written certificate specified above.

 

Very truly yours,

 

BANK OF AMERICA, N.A. By:      

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

30